Exhibit 10.31

Terms of Compensation

 

Name:   Jon Stoner Title:   Senior Vice President and Chief Technical Officer
Base Salary:   $230,000 Bonus Plan:   Eligible for participation in the
company’s Key Manager Incentive Program with a target payout at 60% of base
salary and a maximum payout of 150% of base salary Equity Awards:   Eligible to
participate in the Amended and Restated AMIS Holdings, Inc. 2000 Equity
Incentive Plan. Health Benefits:   eligible for group insurance program
consisting of a hospital, surgical, major medical, life, dependent life,
accidental death insurance and dental plan, and an annual executive physical
401K:   company match of 50% of the employee’s first 6% contribution, not to
exceed 50% of the 402(g) limit Severance   Payments:   Change of control
severance agreement provides that, in the event that the executive’s employment
with the Company is involuntarily terminated, other than for cause or by reason
of the executive’s death or disability, within ninety days prior to or two years
after a change of control, the Company shall pay to the executive the following
benefits:  

•     a lump sum payment in cash equal to the value of his earned but unpaid
annual base salary and other vested but unpaid cash entitlements through the
termination date;

 

•     any other vested benefits earned through the termination date under any
employee benefit plan or arrangement maintained by the Company;

 

•     a cash payment in an amount equal to the sum of nine-twelfths of the
executive’s then-current annual base salary and then-current target bonus;

 

•     a cash payment in an amount equal to the cost to the executive to purchase
COBRA benefits for the eighteen month period after the termination.

  In addition, one-half of the executive’s then-outstanding equity awards will
accelerate and become fully vested.   Should the executive remain in the employ
of the Company as of the day prior to the effective date of the change of
control, the Company will also pay the executive a cash payment equal to
three-twelfths of the executive’s annual base salary in effect immediately prior
to the change of control.